Citation Nr: 0421075	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for a 
scar on the right neck. 

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to service connection for prostate cancer due 
to herbicide exposure. 


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  The Board remanded 
the case to schedule the veteran for a hearing before a 
Veterans Law Judge in May 2003.  After one hearing was 
apparently rescheduled, the veteran, without sufficient 
evidence of good cause, failed to report to another hearing 
before a Veteran's Law Judge at the RO scheduled for April 
12, 2004.  Therefore, the request for a hearing will be 
considered withdrawn, and the Board will proceed in this case 
as set forth below.  38 C.F.R. § 20.704(d).  

With regard to the claims for increased compensation on 
appeal, as the veteran expressed disagreement with the 
initial ratings assigned in the October 2001 rating decision 
for PTSD and a scar of the neck, the issues have been listed 
accordingly on the first page of this decision, and the 
principles enumerated in Fenderson v. West, 12 Vet. App. 119 
(1999) concerning "staged ratings" are for application with 
respect to these claims.  These issues require additional 
development, as delineated in the remand that follows this 
decision below. 

As for the fourth issue listed on page one, the Board has 
construed argument contained in the veteran's 
representative's June 2004 statement to the Board to 
represent a timely Notice of Disagreement (NOD) with respect 
to the issue of entitlement to service connection for 
prostate cancer due to exposure to herbicides, denied by the 
RO in a February 2004 rating decision.  The veteran has not 
been issued a Statement of the Case (SOC) addressing this 
issue.  The United States Court of Appeals for Veterans 
Claims has stated that, when an SOC has not been provided 
following the timely filing of an NOD, a remand to the RO is 
required for a completion of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus, the issue of entitlement to 
service connection for prostate cancer due to exposure to 
herbicides must be remanded to the RO for the issuance of an 
SOC.  

FINDINGS OF FACT

1.  Migraine or other headaches were not shown during 
service, and migraine headaches were first shown at a time 
too remote from service to reasonably conclude, based upon 
the competent evidence of record, that they are related 
thereto.  

2.  There is no competent medical evidence of record linking 
a current disability associated with migraine headaches to 
any in-service event, pathology, or symptomatology.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In February 2001 and May 2003 letters, the RO advised the 
veteran of the VCAA and its effect on his claim for service 
connection for migraine headaches. In addition, the veteran 
was advised, by virtue of a detailed August 2002 SOC issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim for service connection for migraine headaches.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC issued 
by the RO clarified what evidence would be required to 
establish service connection for migraine headaches.  
Further, the claims file reflects that the August 2002 SOC 
contained the duty-to-assist regulations codified at 38 
C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim for service connection for 
migraine headaches has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
service connection for headaches, under the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Factual Background

Summarizing the pertinent facts, review of the service 
medical records, including the report from the January 1972 
separation examination, reveals no evidence of treatment for, 
or symptoms of, headaches.  The veteran's service personnel 
records do reveal that his duties included service as a field 
medical and surgical assistant in Vietnam, and he was 
awarded, among other decorations, the Combat Medical Badge. 

The first post-service medical evidence of headaches is 
contained in reports from a VA neurological examination 
conducted in January 2001.  At that time, the veteran 
reported having had headaches since a shell exploded close to 
his ear during active duty.  He said the headaches were 
severe at times, with a feeling as though explosions were 
going on in his head.  The headaches were said by the veteran 
to have been worsening, and he described a headache involving 
a steady, boring type of pain.  Tylenol or aspirin were said 
by the veteran to lessen the symptoms.  

Upon neurological examination in January 2001, there was no 
evidence of any sensory or motor deficits; pupils were equal 
and normal in reaction; the optic fundi were normal; and 
there was no evidence of any cranial nerve problem.  The 
veteran was advised to follow-up with medical care for his 
headaches, and a letter was sent to the veteran's primary 
physician recommending a neurological evaluation for 
headaches, which the examiner hypothesized were migraine in 
character.  The diagnosis indicated longstanding periodic 
headaches, "probably getting worse over the years." 

In addressing the issue of entitlement to service connection 
for headaches in his substantive appeal, the veteran repeated 
his assertion that he had been suffering from headaches ever 
since a shell exploded near him during his service in 
Vietnam.  As explanation for the lack of in-service 
documentation of these headaches, he stated there was no 
record of treatment for headaches during service because 
"most of the time . . . I was the only medical resource 
(field medic) available to me."  He said that on the few 
occasions of more formal medical treatment, his headaches 
were summarily dismissed by examiners as being a condition 
not worth treating.  The veteran also said that he has 
"consistently" brought up his headaches trough the years in 
his interactions with VA, but that he has learned to just 
"live with them" because nobody has told him that the 
headaches could or would be treated.  

III.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

When a wartime veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  The analysis 
required by 38 U.S.C.A. § 1154(b), however, applies only as 
to whether an injury or disease was incurred or aggravated in 
service.  It does not apply to the questions of whether there 
is a current disability or a nexus connecting any current 
disability to service.  See Collette, Gregory, supra.  The 
provisions of 38 C.F.R. § 1154(b) do not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).  
Therefore, although the Board has no reason to doubt the 
veteran's account that an explosive shell went off in his 
vicinity when he was serving in Vietnam, the issue before us 
now is whether the medical evidence of record establishes a 
connection between that incident and current headaches. 

Applying the legal criteria above to the facts of this case, 
the record shows that, while the VA examiner in July 2001 
indicated that the veteran's headaches were "longstanding," 
he did not specifically link these headaches to the in-
service shell explosion, nor is there any other competent 
medical evidence of record suggesting such a link.  Thus, 
notwithstanding the fact that the veteran asserts his 
headaches are related to an in-service shell explosion, he 
has not submitted any competent evidence linking headaches to 
that event, as is required for a grant of service connection 
under the facts of this case.  See Collette, Gregory, supra.  
As for his contentions asserting a claimed etiological nexus 
between current disability associated with migraine headaches 
and service, the probative value of the positive evidence 
represented by these lay assertions is simply outweighed by 
that of the more objective negative evidence cited above, as 
the veteran is not professionally competent to provide an 
opinion as to the etiology of his headaches.  See Routen, 
Espiritu, supra.  

The Board has also considered the reasons set forth by the 
veteran for the lack of any in-service evidence of treatment 
for headaches, but notes that there are records of in-service 
treatment for other disabilities, to include a hammer toe and 
an excision of a calculus from the right submandibular gland.  
It is therefore clear that the veteran's service as the only 
medical assistant or professional available for certain 
periods of time did not preclude him from receiving any 
medical treatment.

As for the contention that the veteran has been 
"consistently" seeking VA treatment for headaches, there is 
simply no objective evidence to support this assertion, and 
the Board must rely on the evidence that is of record in 
reaching its conclusions rather than the type of unsupported 
assertions advanced by the veteran.  In short, therefore, 
given the silent service medical records; the lack of 
objective evidence of continuity of symptomatology from 
service to 2001; and the lack of any objective "nexus" 
evidence, the Board finds the probative weight of the 
negative evidence to exceed that of the positive.  Aa result, 
the claim for service connection for migraine headaches must 
be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for migraine headaches is 
denied.


REMAND

The veteran has requested that he be afforded additional VA 
examinations to assess the severity of his service-connected 
PTSD and skin disorder in his October 2002 Substantive 
Appeal, and the veteran's representative has contended that 
the veteran should be afforded a "multi-team evaluation of 
his PTSD," to include a psychological examination, in his 
June 2004 presentation to the Board.  Review of these 
contentions in light of the medical evidence of record leads 
the Board to conclude that further VA examinations are 
necessary with respect to the issues of increased ratings for 
the service connected skin disorder and PTSD, in order to 
comply with the duty-to-assist provisions enacted in the 
VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should review the claims file and 
ensure that all notification and development 
actions required by the VCAA, and all 
subsequent interpretive authority, are 
satisfied.  

2.  The RO should provide the veteran a 
statement of the case and conduct any 
appropriate development on the issue of 
entitlement to service connection for 
prostate cancer due to herbicide exposure.  
The veteran should be provided all 
appropriate laws and regulations pertinent to 
this issue, and apprised of his appellate 
rights and responsibilities regarding 
perfecting an appeal.  This issue should only 
be returned to the Board only following the 
timely submission of a Substantive Appeal.   

3.  The veteran should be provided a VA 
psychiatric examination to assess the 
impairment resulting from his service-
connected PTSD.  The claims file is to be 
made available to the examiner for review in 
conjunction with the examination.  In view of 
the provisions of the VA Schedule for Rating 
Disabilities applicable to the evaluation of 
mental disorders, the following is to be 
accomplished to the extent possible: 

a.  The examiner should state whether 
the veteran's service-connected 
psychiatric disorder results in 
occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as:  
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; or difficulty in 
establishing and maintaining effective 
work and social relationships.

b.  The examiner should also state 
whether the service-connected 
psychiatric disorder results in 
occupational and social impairment 
with deficiencies in most areas, such 
as work, family relations, judgment, 
thinking, or mood, due to such 
symptoms as:  suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech that 
is intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene, difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); or an 
inability to establish and maintain 
effective relationships.   

c.  Also for consideration is whether 
the veteran's service-connected 
psychiatric disorder results in total 
occupational and social impairment due 
to such symptoms as gross impairment 
in thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; or memory loss for 
names of one's close relatives, 
occupation, or own name.

4.  The veteran should be provided a VA 
dermatologic examination to assess the 
impairment resulting from his service-
connected scar of the right neck.  The claims 
file is to be made available to the examiner 
for review in conjunction with the 
examination.  In view of the provisions of 
the VA Schedule for Rating Disabilities 
applicable to the evaluation of skin 
disorders, the following is to be 
accomplished to the extent possible:  

a.  The examiner should state whether 
the scars of the neck are best 
described as "slightly," 
"moderately," or "severely" 
disfiguring.  

b.  The examiner should comment on the 
degree to which the service-connected 
skin disability includes any of the 
following indicia of disfigurement, to 
include:  (1) a scar 5 or more inches 
in length, (2) a scar at least one-
quarter inch wide at the widest part, 
(3) surface contour of a scar elevated 
or depressed on palpation, (4) a scar 
adherent to underlying tissue, (5) 
skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches, (6) 
skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches, (7) 
underlying soft tissue missing in an 
area exceeding 6 square inches, (8) 
skin indurated and inflexible in an 
area exceeding 6 square inches. The 
examiner should also determine whether 
the scar is deep or superficial, and 
whether it is unstable or painful on 
examination.  

5.  Following the completion to the extent 
possible of the development requsted above, 
the claims for increased initial ratings for 
PTSD and a scar on the right neck should be 
readjudicated by the RO.  To the extent that 
this readjudication does not result in a full 
grant of all benefits sought in connection 
with these claims, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
addressing these claims that includes a 
summary of the evidence and discussion of all 
pertinent regulations, including the evidence 
obtained as a result of the development 
requested above and the VCAA.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



